HARRY PHILLIPS, Senior Circuit Judge.
(Concurring in part and dissenting in part.)
I respectfully dissent from the holding of the majority that an implied private right of action exists under the Commodity Exchange Act. With this exception, I concur in the majority opinion.
My dissent on the implied right of action issue is based on the failure of Congress, when it amended the Act in 1974, to specify that it intended to continue to allow private damage actions despite its creation of an elaborate administrative reparations procedure. See Transamerica Mortgage Advisors, Inc. v. Lewis,-U.S.-, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979) (Congress’ express provision of alternative means to enforce § 206 of the Investment Advisors Act of 1940 precludes implication of a private damage remedy thereunder); Securities Investor Protection Corp. v. Barbour, 421 U.S. 412, 95 S.Ct. 1733, 44 L.Ed. 263 (1975) (Securities Investor Protection Act’s assignment to the SEC of “plenary authority” to supervise the SIPC precludes customers of failing broker-dealers from maintaining private suits to compel SIPC to act for their benefit); National Railroad Passenger Corp. v. National Association of Railroad Passengers, 414 U.S. 453, 94 S.Ct. 690, 38 L.Ed.2d 646 (1974) (§ 307(a) of the Rail Passenger Service Act of 1970, which allows the Attorney General to file suits to force railroads to comply with the Act, negates any private cause of action to enforce compliance). Cf. Touche Ross & Co. v. Redington, 442 U.S. 560, 99 S.Ct. 2479, 61 L.Ed.2d 82 (1979) (no implied private damage remedy under § 17(a) of the Securities Exchange Act of 1934); Taylor v. Brighton Corp., 616 F.2d 256 (6th Cir. 1980) (no implied private damage remedy under § 11(c) of OSHA); Ryan v. Ohio Edison Co., 611 F.2d 1170 (6th Cir. 1979) (no implied private right of action under the Bankruptcy Act to prevent creditors from using informal methods to collect discharged debts).
Justice Rehnquist, concurring in the decision of Cannon v. University of Chicago, 441 U.S. 677, 718, 99 S.Ct. 1946, 1968, 60 L.Ed.2d 560 (1979), stated what I believe to be the guiding principle:
Not only is it “far better” for Congress to so specify when it intends private litigants to have a cause of action, but for this very reason this Court in the future should be extremely reluctant to imply a cause of action absent such specificity on the part of the Legislative Branch.
I would hold the plaintiffs have no implied private right of action under the amended Commodity Exchange Act. See Fischer v. Rosenthal & Co., 481 F.Supp. 53 (N.D.Tex. 1979).